UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended: September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-49649 PLAYLOGIC ENTERTAINMENT, INC. (Exact name of small business issuer as specified in its charter) Delaware 23-3083371 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Concertgebouwplein 13, 1msterdam, The Netherlands 1071 LL (Address of principal executive offices) (Zip Code) 31-20-676-0304 (Issuer’s telephone number) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at September 30, 2007 Common Stock, par value $.001 per share 38,532,580 shares Transitional Small Business Disclosure Format (check one): Yes o No þ PLAYLOGIC ENTERTAINMENT, INC. FORM 10-QSB TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Exhibit Index 23 Certifications Attached - 2 - PART I FINANCIAL INFORMATION Item 1 - Financial Statements PLAYLOGIC ENTERTAINMENT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2007 ASSETS Current Assets Cash $ 317,168 Cash in escrow (see note F) 778,047 Accounts receivable Trade, net of allowance for doubtful accounts 2,160,224 Value Added Taxes from foreign governments 44,067 Software development costs 4,640,375 Prepaid expenses and other 459,123 Total current assets 8,399,004 Net property and equipment 783,450 Other assets Software development costs, net of current portion 2,125,208 Total other assets 2,125,208 Total Assets $ 11,307,662 LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilites Bank line of credit $ 1,442,051 Short-term debts 382,994 Warrant derivatives 7,373 Current maturities of long-term debt 42,555 Accounts payable - trade 4,593,885 Other accrued liabilities 2,335,113 Deferred revenues 143,197 Loan from shareholders 560,022 Total current liabilities 9,507,190 Long-term debt, less current maturities 223,414 Total Liabilities 9,730,604 Commitments and contingencies Shareholders' Equity Preferred stock - $0.001 par value. 20,000,000 shares authorized. None issued and outstanding - Common stock - $0.001 par value.100,000,000 shares authorized.38,532,580shares issued and outstanding 38,533 Additional paid-in capital 54,148,735 Deferred Compensation-Employee Stock Options 298,493 Accumulated currency translation adjustments reserve (3,022,258 ) Accumulated deficit (49,886,445 ) Total shareholders' equity 1,577,058 Total Liabilities and Shareholders' Equity $ 11,307,662 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements - 3 - PLAYLOGIC ENTERTAINMENT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended September 30, Nine months ended September 30, 2007 2006 (restated) 2007 2006 (restated) Revenues Net Revenue $ 3,712,390 $ 1,461,194 $ 8,296,418 $ 4,593,865 Cost of sales Direct costs of production (1,685,929 ) (664,582 ) (3,538,227 ) (2,592,495 ) Gross profit 2,026,461 796,612 4,758,191 2,001,370 Operating expenses Research and development 82,207 975,810 448,962 2,262,975 Selling and marketing 398,723 330,392 929,346 1,068,394 General and administrative 1,025,392 1,170,223 2,760,234 3,961,870 Asset impairment charges - 72,127 - 1,123,439 Depreciation 40,757 785,494 193,381 226,490 Total operating expenses 1,547,079 3,334,046 4,331,923 8,643,168 Profit / (Loss) from operations 479,382 (2,537,435 ) 426,268 (6,641,798 ) Other income/(expense) gain on debt restructuring 377,000 - 850,411 - Interest expense (169,535 ) (439,715 ) (1,054,659 ) (611,803 ) Loan penalty expense 1,377,150 (1,242,400 ) 1,377,150 (1,242,400 ) Realized and unrealized exchange losses - (360,471 ) - (49,305 ) Income/(Loss) before provision for income taxes 2,063,997 (4,580,020 ) 1,599,170 (8,545,307 ) Provision for Income Taxes - Net loss before before extraordinary items 2,063,997 (4,580,020 ) 1,599,170 (8,545,307 ) Extra ordinary items - Net Profit / (loss) 2,063,997 (4,580,020 ) 1,599,170 (8,545,307 ) Net loss per weighted-average share of common stock outstanding, computed on Net Profit / (Loss) - basic and fully diluted 0.07 (0.19 ) 0.06 (0.35 ) Weighted-average number of shares of common stock outstanding - basic and fully diluted 27,727,726 24,593,733 26,343,562 24,445,768 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements - 4 - PLAYLOGIC ENTERTAINMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, 2007 2006 (restated) CASH FLOWS FROM OPERATING ACTIVITIES Net cash used in operating activities $ (2,299,374 ) $ (3,409,230 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for software development (1,679,208 ) (1,854,507 ) Cash paid to acquire property and equipment (24,492 ) (269,357 ) Net cash used in investing activities (1,703,701 ) (2,123,865 ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on bank line of credit (460,919 ) (562,632 ) Cash receipts from short term notes 2,514,776 372,733 Cash repaid on short term notes (898,417 ) 3,970,713 Principal payments on long-term debt (30,258 ) (27,955 ) Payments on loans - (75,091 ) Proceeds from sales of common stock 2,735,019 823,759 Collections on stock subscriptions receivable - 1,229,344 Net cash provided by financing activities 3,860,202 5,730,872 Effect of foreign exchange on cash 443,503 (334,960 ) Increase/(Decrease) in Cash 300,630 (137,183 ) Cash at beginning of period 16,537 139,760 Cash at end of period $ 317,168 $ 2,577 Supplemental disclosures of interest and income taxes paid Interest paid during the period $ 1,326,164 $ 74,534 Income taxes paid (refunded) - - Supplemental disclosures of non-cash investing and financing activities Common stock issued to repay notes payable $ 5,852,523 $ 737,700 Cost of acquiring capital paid with issuance of common stock $ 21,150 $ 13,200 Payments paid to vendors directly by equity subscribers $ 2,924,432 $ - See accompanying Notes to Unaudited Condensed Consolidated Financial Statements - 5 - PLAYLOGIC ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Additional Deferred Compensation Currency Currency Common stock paid-in Employee Stock translation Accumulated Shares Amount capital options adjustment deficit Total Balances at December 31, 2006 25,332,109 $ 25,332 $ 42,596,112 $ 414,040 $ (2,439,541 ) $ (51,485,615 ) $ (10,889,671 ) Common stock issued for cash 2,648,278 $ 2,648 $ 2,732,371 $ 2,735,019 Common stock issued for cash paid directly to vendors 3,415,522 $ 3,416 $ 2,92,016 $ 2,924,432 Common stock issued in exchange for debt 7,136,671 $ 7,137 $ 5,845,336 $ 5,852,523 Capital contributed to support operations $ 75,000 $ 75,000 Issuing costs $ (21,150 ) $ (21,150 ) Stock options issued pursuant to Employee Compensation Plan $ (115,547 ) $ (115,547 ) Change in currency translation adjustment $ (582,718 ) $ (582,718 ) Net loss for the period $ 1,599,170 $ 1,599,170 Balances at September 30, 2007 38,532,580 $ 38,533 $ 54,148,735 $ 298,493 $ (3,022,258 ) $ (49,886,445 ) $ 1,577,058 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements - 6 - PLAYLOGIC ENTERTAINMENT, INC. AND SUBSIDIARIES CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE A - ORGANIZATION AND DESCRIPTION OF BUSINESS Playlogic Entertainment, Inc. (“the Company, “we”, “us” or similar pronouns) is a developer and publisher of interactive entertainment products, such as video game software and other digital entertainment products. We publish for most major interactive entertainment hardware platforms, such as Sony’s PlayStation 3 and Playstation2, Microsoft’s Xbox and Xbox360, Nintendo’s Wii, PCs and handheld devices (such as Nintendo DS, and PSP) and mobile devices. Our principal sources of revenue are derived from publishing operations. Publishing revenues are derived from the sale of our digital entertainment products. We own most of the intellectual properties of our products. As a publisher, we are responsible for publishing, sales and marketing of our products. We sell our products to distributors, who sell to retail. Furthermore, we sell directly to consumers through online distribution channels, at least two months after the product was made available at retail. NOTE B - BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of the Company and reflect all adjustments necessary for fair presentation of our financial position, results of operations and cash flows. Inter-company accounts and transactions have been eliminated. The preparation of these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in these condensed consolidated financial statements and accompanying notes. We adhere to the same accounting policies in preparation of interim financial statements. As permitted under generally accepted accounting principles, interim accounting for certain expenses, including income taxes are based on full year assumptions when appropriate. Actual results could differ materially from those estimates. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), although we believe that the disclosures are adequate to make the information presented not misleading. These condensed consolidated financial statements and accompanying notes should be read in conjunction with our annual consolidated financial statements and the notes thereto for the fiscal year ended December 31, 2006, included in our Annual Report on Form 10-KSB for the year ended December 31, 2006. Reclassifications Certain prior year amounts have been reclassified to conform to current year presentation. Furthermore, the Company has reclassified gains from debt extinguishments from General and Administrative expenses to other income in the Condensed Consolidated Statement of Operations. Earnings Per Share SFAS No.128, “Earnings Per Share”, requires dual presentation of basic and diluted income per share for all periods presented. Basic income per share excludes dilution and is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. - 7 - PLAYLOGIC ENTERTAINMENT, INC. AND SUBSIDIARIES CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Unexercised stock options to purchase 1,435,000 shares of the Company’s common stock as of September30, 2007, were not included in the computation of diluted earnings per share because the exercise of the stock options would be anti-dilutive to earnings per share. Unexercised warrants to purchase 6,089,270 shares of the Company’s common stock as of September30, 2007, were not included in the computation of diluted earnings per share because the exercise of the warrants would be anti-dilutive to earnings per share. Restatements During the course of preparing the unaudited financial statements for the three months ended September 30, 2006, Management of the Company determined that the Company’s accounting for the reimbursement of certain expenses incurred during the second and third quarter of 2005 had not been properly reflected in accordance with U.S. generally accepted accounting principles. Certain operating expenses and transaction costs associated with the Company’s Share Exchange Agreement entered into in June 2005, which were initially paid by the Company and reimbursed by certain shareholders, were not included in the Company’s consolidated statements of operations for each of the six and three months ended June 30, 2005, the nine and three months ended September 30, 2005 and the year ended December 31, 2005. The corrections to this situation resulted in the recognition of expenses in connection with the Share Exchange Agreement as well as either the recognition of additional contributed capital and/or a reduction in amounts due from shareholder(s) for unrelated advances made prior to the aforementioned Share Exchange Agreement The restated numbers have been included in the consolidated statement of operations. These restatements to the Company’s financial statements were, in part, caused by a material weakness in the Company’s internal control over financial reporting due to the limitations in the capacity of the Company’s accounting resources to appropriately identify and react in a timely manner to non-routine, complex and related party transactions and communicate said occurrences to it’s independent auditors, as well as the adequate understanding of the disclosure requirements relating to these types of transactions. In order to remediate this material weaknesses, Management of the Company has designed and implemented improvements to it’s internal controls over financial reporting and to better define the most appropriate protocols to enhance the preparation, review, presentation and disclosures of the Company’s financial statements. NOTE C - GOING CONCERN UNCERTAINTY The Company is a global publisher of interactive software games designed for personal computers, and video game consoles and handheld platforms manufactured by Sony, Microsoft and Nintendo. Its principal sources of revenue are derived from publishing and distribution operations. Publishing revenues are derived from the sale of internally developed software titles or software titles developed by third parties. Operating margins in its publishing business are dependent upon its ability to continually release new, commercially successful products. Operating margins for titles based on licensed properties are affected by the company's costs to acquire licenses. The Company pursues a growth strategy by capitalizing on the widespread market acceptance of video game consoles, as well as the growing popularity of innovative action games that appeal to mature audiences. The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. At September 30, 2007, the Company had an accumulated deficit of approximately $50.1 million, a shareholders’ equity of approximately $1.4 million and a working capital deficit of approximately $1.3 million. Furthermore, the Companyrealized a year-to-date net profit of $ 1.4 million during the nine months ended September 30, 2007. These figures show a significant improvement of the financial position compared to previous periods, however, the current Company’s financial position still raises uncertainties about the Company’s ability to continue as a going concern. - 8 - PLAYLOGIC ENTERTAINMENT, INC. AND SUBSIDIARIES CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) While the Company has contracts in place with several third-party developers and is developing titles through its Playlogic Game Factory B.V. subsidiary, and anticipates successful debuts of such titles; the market for interactive entertainment software is characterized by short product lifecycles and frequent introduction of new products. Many software titles do not achieve sustained market acceptance or do not generate a sufficient level of sales to offset the costs associated with product development. A significant percentage of the sales of new titles generally occur within the first three months following their release. Therefore, the Company’s profitability depends upon the Company’s ability to develop and sell new, commercially successful titles and to replace revenues from titles in the later stages of their lifecycles. Any competitive, financial, technological or other factor which delays or impairs the Company’s ability to introduce and sell the Company’s software could adversely affect future operating results. The Company’s continued existence is dependent upon its ability to generate sufficient cash flows from operations to support its daily operations as well as provide sufficient resources to retire existing liabilities and obligations on a timely basis and its ability to raise debt and/or equity financing favorable to or affordable by the Company. If no additional funding is received during the next twelve months, the Company will be forced to rely on additional funds loaned by management and/or significant stockholders to preserve the integrity of the corporate entity at this time. In the event, the Company is unable to acquire advances from management and/or significant stockholders, the Company’s ongoing operations would be negatively impacted to the point that all operating activities are ceased. While the Company is of the opinion that it is reasonably possible that the Company’s is able to secure additional capital in the future to reach the Company’s goals, there is no assurance that the Company will receive sufficient funding to sustain operations or implement any future business plan steps. No adjustment has been made in the accompanying financial statements to the amounts and classification of assets and liabilities which could result should the Company be unable to continue as a going concern. NOTE D - FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amount of cash, accounts receivable, accounts payable and notes payable, as applicable, approximates fair value due to the short term nature of these items and/or the current interest rates payable in relation to current market conditions. Interest rate risk is the risk that the Company’s earnings are subject to fluctuations in interest rates on either investments or on debt and is fully dependent upon the volatility of these rates. The Company does not use derivative instruments to moderate its exposure to interest rate risk, if any. Financial risk is the risk that the Company’s earnings are subject to fluctuations in interest rates or foreign exchange rates and are fully dependent upon the volatility of these rates. The company does not use derivative instruments to moderate its exposure to financial risk, if any. - 9 - PLAYLOGIC ENTERTAINMENT, INC. AND SUBSIDIARIES CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTEE - COMPREHENSIVE INCOME/(LOSS) Components of comprehensive income/(loss) are as follows: Nine months ended September 30, 2007 2006 Netincome / (loss) $ 1,599,170 $ (8,545,307 ) Foreign currency translation adjustment (582,442 ) (460,639 ) Comprehensiveincome / (loss) $ 1,016,728 $ (9,005,946 ) NOTE F –
